DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability. Joint inventors Nordsletten, Marlevi, and Lamata each have extensive publication histories in the fields of angiography and MRI.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit configured to” in claims 17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure appears to be the 4D PC MRI system described in paragraphs [0048]-[0050].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a unit configured to" in both line 2 and line 12.  It is unclear whether “a unit configured to” in line 12 is the same “a unit configured to” as recited in line 2 or is a separate unit.
Claim 18 recites the limitation “a unit configured to” in line 1. It is unclear whether “a unit configured to” in claim 18, line 1 is the same “a unit configured to” as recited in claim 17, line 2 and/or claim 17, line 12 or is a separate unit.
Claim 19 recites the limitation “the unit” in line 1. It is unclear whether “the unit” in claim 19, line 1 is the refers to “a unit configured to” as recited in claim 17, line 2, claim 17, line 12, and/or claim 18, line 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1, being exemplary, recites a method of estimating a pressure difference (claim 1, lines 1-2 and lines 15-16) by 1) acquiring an image (claim 1, lines 3-4), and 2) processing the image to determine a mathematical expression of the fluid flow in the image (claim 1, lines 8-14).
The first step of acquiring an image is mere data gathering that is insignificant extrasolutionary activity. The second step of deriving a mathematical expression of the fluid flow falls under the “Mathematical Concepts” grouping of abstract ideas. The preamble and estimation steps are merely an instruction to apply the derived mathematical expression. 
This judicial exception is not integrated into a practical application. Claim 1 only recites two additional elements: the pre-solution activity of a data gathering step to acquire an image and the post-solution activity of an estimation step to apply the derived mathematical expression. The data gathering step merely broadly recites acquiring a three-dimensional, time-dependent image. See MPEP 2106.05(g). The estimation step merely recites that the derived work-energy expression is used to estimate the pressure difference across a hollow region. See MPEP 2106.05(f). Further, independent claims 17 and 20 recite performing the data gathering and/or deriving of the mathematical expression steps via instructions in a non-transitory computer-readable medium using a processor or computer. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing the acquisition of an image and deriving a mathematical expression of the fluid flow) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of data gathering, application of the mathematical expression, and implementing the data gathering, derivation, and application steps on a generic processor cannot provide an inventive concept. 
Dependent claim 2 merely recites that the mean and covariance of the flow data is determined. The mean and covariance are additional mathematical concepts that recite an abstract idea.
Dependent claim 3 merely recites that the mean fluid data comprises a mean velocity and mean pressure field. The velocity and pressure are additional mathematical concepts that recite an abstract idea.
Dependent claim 4 merely recites defining a fluid flow domain. The fluid flow domain is an additional mathematical concept that recites an abstract idea.
Dependent claim 5 merely recites denoising the covariance data and defines the components of the work-energy mathematical expression of claim 1. Denoising is an additional mathematical concept that recites an abstract idea. The components of the work-energy mathematical expression of claim 1 are part of the mathematical concept of claim 1 that recite an abstract idea.
Dependent claim 6 merely recites the work-energy mathematical expression of claim 1 with each of the components of claim 5. This equation is a mathematical concept that recites an abstract idea.
Dependent claim 7 merely recites broadly that there are mathematical relationships between each of the components of the mathematical expression of claims 1 and 5 and the flow data. These relationships encompass mathematical concepts that recite an abstract idea.
Dependent claim 8 merely recites the components of the velocity field which is itself a component of the work-energy mathematical expression of claim 1. The components of the work-energy mathematical expression of claim 1 are part of the mathematical concept of claim 1 that recite an abstract idea.
Dependent claim 9 merely recites that denoising the covariance involves the mathematical operation of zeroing negative values from the covariance matrix. Zeroing is a recitation of an abstract mathematical concept.
Dependent claim 10 merely recites the determination of boundary conditions for the fluid flow through a hollow tube. Defining boundary conditions is a recitation of an abstract mathematical concept.
Dependent claim 11 merely defines the components of the work-energy mathematical expression of claims 1 and 5. The components of the work-energy mathematical expression of claim 1 are part of the mathematical concept of claim 1 that recite an abstract idea.
Dependent claim 12 merely recites the work-energy mathematical expression of claims 1 and 5 with each of the components of claim 11. This equation is a mathematical concept that recites an abstract idea.
Dependent claim 13 merely recites a step to interpolate/subsample the fluid flow domain model. Subsampling/interpolation is a mathematical concept to add additional values between existing values. This mathematical concept recites an abstract idea.
Dependent claim 14 merely recites that the data gathering step occurs over a plurality of cardiac cycles. This additional criteria for the data gathering step does not provide an additional element that integrates the mathematical concept. 
Dependent claims 15 and 18 merely specify that the hollow region of interest is a blood vessel. This additional limitation merely indicates a field of use or technological environment in which to apply the judicial exception. See MPEP 2106.05(h).
Dependent claim 16 merely states that the method of claim 1 may be performed using a computer. As discussed above with respect to independent claims 17 and 20, this amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).
Dependent claim 19 merely recites that the data gathering step is performed using a 4D PC-MRI scanner. This additional criteria for the data gathering step does not provide an additional element that integrates the mathematical concept. This additional limitation merely indicates a field of use or technological environment in which to apply the judicial exception. See MPEP 2106.05(h).
Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamata et al. (WO 2017/158343), hereinafter “Lamata,” in further view of Marlevi et al. (“Non-invasive pressure estimations by virtual fields – cardiovascular pressure drops from 4D flow MRI” June 2018), hereinafter “Marlevi.”

Regarding claim 1, Lamata discloses a method of estimating pressure difference across a hollow region arising from fluid flow within the hollow region (a method of determining pressure difference across a tube arising from fluid flow within the tube, P.6, lines 14-27), the method comprising:
acquiring a three-dimensional time-dependent image of the fluid flow (4D PC MRI system including an MRI imaging control system and an MRI controller processor collects and stores 4D PC MRI imaging data of 3D flow in blood vessels, P. 15, line 27 – P.16, line 13);
processing the acquired image to derive an expression of the mechanical behaviour of the fluid flow (segmenting a fluid flow domain defining a flow vector field w through the domain, P.6, lines 14-27; WERP defines a kinetic term and energy transfer term of the fluid flow domain, P.8, lines 17-27);
processing at least part of the derived expression of the fluid flow mechanical behaviour  (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23) to define a fluid flow domain (segmenting a fluid flow domain defining a flow vector field w through the domain, P.6, lines 14-27);
computing a divergence-free velocity field (w) with null values on a lateral wall (¬w) of the fluid flow domain (Ω, ΩROI) (flow vector field through the fluid flow domain that is divergence free and that has null values in the lateral walls of the tube, P.6, lines 14-27; see also P. 11, line 17 – P.12, line 2 and claim 31);
processing components of the derived expression in combination with the flow field to derive a work-energy expression for the fluid flow (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23); and
estimating the said pressure difference using elements of the derived work-energy expression (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23).
However, Lamata may not explictly disclose an arbitrary velocity field (w); and the expression comprises a component relating to stochastic flow fluctuations in the fluid flow.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches an arbitrary velocity field (w) (virtual velocity field, Method); and
the expression comprises a component relating to stochastic flow fluctuations in the fluid flow (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Regarding claim 17, Lamata discloses a system (system for estimating the pressure drop through a vessel, P.1, lines 3-6) comprising:
a unit configured to receive imaged fluid flow data across a hollow region (4D PC MRI system including an MRI imaging control system and an MRI controller processor collects and stores 4D PC MRI imaging data of blood vessels, P. 15, line 27 – P.16, line 13);
a non-transitory computer-readable medium storing a program causing a computer to execute a process (MRI imaging control system including an MRI controller processor storing a WERP computation program which acts to process the 4D PC MRI data, P.16, lines 14-23) on the imaged fluid flow data for estimating a pressure difference due to the fluid flow across the hollow region (processing to obtain the pressure difference along a blood vessel, P.16, lines 14-23), wherein the program is further adapted to cause the computer to estimate a work-energy contribution to the pressure difference (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23);
a processor configured to execute the program stored on the nontransitory computer-readable medium (MRI imaging control system including an MRI controller processor storing a WERP computation program which acts to process the 4D PC MRI data, P.16, lines 14-23);
a unit configured to store the estimated pressure difference data (4D PC MRI system including an MRI imaging control system and an MRI controller processor estimates the pressure difference and the calculated WEP pressure drop data is then saved by the processor, P.17, lines 5-11).
However, Lamata may not explictly disclose a virtual work-energy contribution to the pressure difference due to stochastic fluctuations in the fluid flow.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches a virtual work-energy contribution to the pressure difference due to stochastic fluctuations in the fluid flow (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Regarding claim 18, Lamata discloses a unit configured to image fluid flow data across a hollow region (4D phase contrast magnetic resonance imaging system for imaging blood vessels, P.15, line 27 – P.16, line 9).

Regarding claim 19, Lamata discloses the unit is a 4D PC-MRI scanner (4D phase contrast magnetic resonance imaging system for imaging blood vessels, P.15, line 27 – P.16, line 9).

Regarding claim 20, Lamata discloses a non-transitory computer-readable medium storing a program causing a computer to execute a process (MRI imaging control system including an MRI controller processor storing a WERP computation program which acts to process the 4D PC MRI data, P.16, lines 14-23) on imaged fluid flow data (4D PC MRI system including an MRI imaging control system and an MRI controller processor collects and stores 4D PC MRI imaging data of 3D flow in blood vessels, P. 15, line 27 – P.16, line 13), the program comprising instructions to:
acquire a three-dimensional time-dependent image of the fluid flow (4D PC MRI system including an MRI imaging control system and an MRI controller processor collects and stores 4D PC MRI imaging data of 3D flow in blood vessels, P. 15, line 27 – P.16, line 13);
process the acquired image to derive an expression of the mechanical behaviour of the fluid flow (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23);
process at least part of the derived expression of the fluid flow mechanical behaviour to define a fluid flow domain (segmenting a fluid flow domain defining a flow vector field w through the domain, P.6, lines 14-27; WERP defines a kinetic term and energy transfer term of the fluid flow domain, P.8, lines 17-27);
compute a divergence-free velocity field (w) with null values on a lateral wall (¬w) of the fluid flow domain (Ω, ΩROI) (flow vector field through the fluid flow domain that is divergence free and that has null values in the lateral walls of the tube, P.6, lines 14-27; see also P. 11, line 17 – P.12, line 2 and claim 31); 
process components of the derived expression in combination with the flow field to derive a work-energy expression for the fluid flow (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23); and
estimate the said pressure difference using elements of the derived work-energy expression (Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23).
However, Lamata may not explictly disclose the expression comprises a component relating to stochastic flow fluctuations in the fluid flow; and compute an arbitrary velocity field (w); and process components of the derived expression in combination with the flow field to derive a work-energy expression for the fluid flow.
However, in the same field of endeavor of 4D phase contrast MRI, Marlevi teaches the expression comprises a component relating to stochastic flow fluctuations in the fluid flow (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method);
compute an arbitrary velocity field (w) to derive a work-energy expression for the fluid flow (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method).
process components of the derived expression in combination with the arbitrary flow field to derive a work-energy expression for the fluid flow (pressure difference, Δp is a function of kinetic, advective, and viscous energy, and the virtual velocity flow field, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lamata in further view of Marlevi as applied to claim 1 above, and further in view of Ha et al. (“Validation of pressure drop assessment using 4D flow MRI-based turbulence production in various shapes of aortic stenoses” June 2018), hereinafter “Ha.”.

Regarding claim 2, Lamata discloses processing the acquired image to derive the expression of the mechanical behaviour of the fluid flow comprises deriving mean field flow data (velocity fields obtained through averaging over a 3D mask and on 2D planes, P.13, lines 1-11).
However, Lamata may not explictly teach deriving flow covariance data corresponding to the mean field flow data.
Further, in the same field of endeavor of phase contrast MRI, Marlevi teaches a turbulent energy dissipation of the fluid flow component (incorporation of turbulent kinetic energy into the work-energy formulation of the Method, Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a turbulent kinetic energy component to achieve the predictable result of improving the accuracy and robustness of the method by applying the foreseeable refinement of the pressure difference estimation of incorporating a turbulent kinetic energy term into the work-energy/velocity field formulation. Marlevi, Discussion.
However, Lamata in further view of Marlevi may not explictly teach deriving flow covariance data corresponding to the mean field flow data.
However, in the same field of endeavor of phase contrast MRI, Ha teaches deriving flow covariance data corresponding to the mean field flow data (turbulent kinetic energy and the turbulence-based pressure drop is calculated from flow covariance data corresponding to mean field flow data, 2|Theory, Table 1, and 3.5|Turbulence-based pressure drop estimation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 

Regarding claim 3, Lamata discloses the mean field flow data comprises mean velocity field data (V) (velocity fields obtained through averaging over a 3D mask and on 2D planes, P.13, lines 1-13) and mean pressure field (P) (mean pressure drops/drop components estimated as the temporal average of the instantaneous drops during systole, P. 23, lines 17-22), where 
V = E[V] (velocity fields obtained through averaging over a 3D mask and on 2D planes, P.13, lines 1-13; the expected value operator simply means an average/mean value); and
P = E[p] (mean pressure drops/drop components estimated as the temporal average of the instantaneous drops during systole, P. 23, lines 17-22; the expected value operator simply means an average/mean value);
wherein v is the velocity field data of the fluid flow (velocity fields obtained through averaging over a 3D mask and on 2D planes, P.13, lines 1-13) and p is the pressure field data of the fluid flow (mean pressure drops/drop components estimated as the temporal average of the instantaneous drops during systole, P. 23, lines 17-22), and E is the linear expected value operator (the expected value operator simply means an average/mean value).

Regarding claim 4, Lamata discloses processing at least part of the derived expression of the fluid flow mechanical behavior to define the fluid flow domain comprises processing the mean field flow data to define the fluid flow domain over which the pressure difference is to be determined (evaluation of all the contributions to the derived expression (e.g., flow, kinetic energy, viscous energy, advective energy) relies on the averaged velocity fields, P.13, lines 1-13).

Regarding claim 10, Lamata discloses processing the mean field flow data to define the fluid flow domain (QROI) comprises: 
creating a segmented fluid flow domain (segmenting a fluid flow domain, P.6, lines 14-27; see also P.15, lines 7-24);
selecting an inlet plane (¬2,ROI) and an outlet plane (¬O,ROI) for the fluid flow domain (define inlet and outlet planes, P.15, lines 7-24), wherein a cross-section of the inlet plane (¬I,ROI) is perpendicular to the fluid flow domain and a cross-section of the outlet plane (¬O,ROI) is perpendicular to the fluid flow domain (fluid flow domain through a segmented tube, i.e., blood vessel, P.6, lines 14-27; define inlet and outlet planes perpendicular to the vessel, P.15, lines 7-24); and
labelling of the segmented fluid domain such that the segmented fluid flow domain is adapted for assignment of boundary conditions for computation of the velocity field (binary masks and the inlet/outlet planes provide labels and boundary conditions for the WERP computation, P.15, lines 7-24; see also WERP computation including the velocity field using the boundary conditions on P.9-15).
However, Lamata may not explictly disclose computation of the arbitrary velocity field (w).
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches computation of the arbitrary velocity field (w) (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Marlevi, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamata in further view of Marlevi as applied to claim 1 above, and further in view of Falahatpisheh et al. (“Three-dimensional reconstruction of cardiac flows based on multi-planar velocity fields” 2014), hereinafter “Falahatpisheh,” in further view of Nave (“HyperPhysics: Tube Flow” 2017), hereinafter “Nave.”

Regarding claim 8, Lamata discloses defining the Work-Energy Relative Pressure formulation according to the Navier-Stokes equations relating the pressure drop to the velocity field in the normal direction on the inlet plane wherein the inflow velocity in the normal direction on the inlet plane is vmax- = -n (n is the normal vector on ¬ the inlet plane, Lamata, P.10, lines 1-15; define inlet and outlet planes normal to the vessel flow domain, Lamata, P.15, lines 7-24; Navier-Stokes equations relate pressure drop to the velocity field where for the velocity field normal to the inlet plane vmax = -n, P.28, line 7 – P.30, line 14) and computing a divergence-free velocity field (w) with null values on a lateral wall (¬w) of the fluid flow domain (Ω, ΩROI),                         
                            w
                            =
                             
                            0
                            ,
                             
                            
                                
                                    ¬
                                
                                
                                    w
                                
                            
                        
                     (flow vector field through the fluid flow domain that is divergence free and that has null values in the lateral walls of the tube, P.6, lines 14-27; see also P. 11, line 17 – P.12, line 2 and claim 31). 
However, Lamata may not explictly disclose the arbitrary velocity field (w) is computed as a solution to:                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            w
                            +
                             
                            ∇
                            λ
                            =
                            0
                        
                    ;                         
                            ∇
                            ∙
                            w
                            =
                            0
                        
                    ;                         
                            w
                            =
                             
                            -
                            n
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                             
                            ¬
                            ,
                        
                    ; wherein λ is the virtual pressure field corresponding to the arbitrary velocity field (w), a parabolic inflow, and a radial position r with a perimeter radius R.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches the arbitrary velocity field (w) (virtual velocity field w, Method) is computed as a solution to a Stokes flow boundary value problem (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.
However, Lamata in further view of Marlevi may not explictly teach                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            w
                            +
                             
                            ∇
                            λ
                            =
                            0
                        
                    ;                         
                            ∇
                            ∙
                            w
                            =
                            0
                        
                    ;                         
                            w
                            =
                             
                            -
                            n
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                             
                            ¬
                            ,
                        
                     wherein λ is the pressure field corresponding to the velocity field (w), a parabolic inflow, and a radial position r with a perimeter radius R.
However, in the same field of endeavor of angiography, Falahatpisheh teaches                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            w
                            +
                             
                            ∇
                            λ
                            =
                            0
                        
                     (Poisson equation for the potential,                         
                            
                                
                                    ∇
                                
                                
                                    2
                                
                            
                            ϕ
                            =
                            -
                            ∇
                            
                                
                                    u
                                
                                
                                    i
                                    n
                                    t
                                
                            
                        
                    , P.5, ¶1) and                         
                            ∇
                            ∙
                            w
                            =
                            0
                        
                     (the divergence-free constraint,                         
                            ∇
                            ∙
                            u
                            =
                            0
                        
                    , P.5, ¶1), wherein λ is the pressure field (Kriging interpolated field, divergence of the interpolated velocity, is equivalent to the pressure field, P.4, ¶3 and P.5, ¶1) corresponding to the velocity field (w) (u is the divergence-free velocity field, P.4, ¶3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi’s disclosure of computing an arbitrary/virtual velocity field by solving a Navier-Stokes boundary problem under the divergence-free condition with Falahatpisheh’s teaching of applying the divergence-free condition to the well-known Poisson equation to compute the velocity field to achieve the predictable result of allowing for reconstruction of 3D flow of an incompressible fluid using cross sections along planes of image data. Falahatpisheh, P.3, ¶4 – P.4, ¶1. 
However, Lamata in further view of Marlevi in further view of Falahatpisheh may not explictly teach                         
                            w
                            =
                             
                            -
                            n
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                             
                            ¬
                            ,
                        
                     wherein there is a parabolic inflow and there is a radial position r with a perimeter radius R.
However, in solving the same problem of modeling velocity and flow through a cylindrical tube, Nave teaches                         
                            w
                            =
                             
                            -
                            n
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            ,
                             
                            ¬
                            ,
                             
                        
                     (                        
                            v
                            
                                
                                    r
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    , Velocity Profile for Tube Flow) wherein there is a parabolic inflow (                        
                            v
                            
                                
                                    r
                                
                            
                            =
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                            
                                
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     represents a parabolic inflow, Velocity Profile for Tube Flow) and there is a radial position r (r corresponds to the radial position within the tube indicated in the figure, Velocity Profile for Tube Flow) with a perimeter radius R (R corresponds to the perimeter radius of the tube indicated in the figure, Velocity Profile for Tube Flow). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi in further view of Falahatpisheh’s teaching of defining the Work-Energy Relative Pressure formulation according to the Navier-Stokes equations relating the pressure drop to the velocity field in the normal direction on the inlet plane wherein the inflow velocity in the normal direction on the inlet plane is vmax- = -n with a divergence-free arbitrary velocity field (w) with null values on a lateral wall (¬w) of the fluid flow domain (Ω, ΩROI) with Nave’s teaching of defining the inflow as parabolic for a cylindrical tube of radius R at radial position r to achieve the predictable result of characterizing the well-known 3D flow profile of fluid through a cylindrical tube according to Poisuille’s law. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lamata in further view of Marlevi as applied to claim 1 above, and further in view of Donati et al. (“Non-invasive pressure difference estimation from PC-MRI using the work-energy equation” 2015), hereinafter “Donati,” which is incorporated by reference in WO 2017/158343, P.10, lines 10-15.

Regarding claim 14, Lamata discloses the hollow region is part of an in-vivo cardiovascular structure (blood vessel, P.1, lines 3-6) and the three-dimensional time-dependent fluid flow data is obtained over a plurality of cardiac cycles (ECG-gated 4D PCMRI, P.18, lines 16-21; computation of peak pressure drop of a plurality of pressure drops over systole, P.23, line 25 – P.24, line 14).
However, Lamata may not explictly disclose the three-dimensional time-dependent fluid flow data is obtained over a plurality of cardiac cycles with a period T.
However, in the same field of endeavor of phase contrast MRI, Donati teaches the three-dimensional time-dependent fluid flow data is obtained over a plurality of cardiac cycles with a period T (simulated cardiac cycle with duration T, Fig. 4, 3.3 Testing WERP on synthetic clinical data; see also cardiac cycle in Figs. 6-8, Fig. B.1., Appendix B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that obtaining 4D PCMRI of cardiovascular structures such as the blood vessel to obtain peak systolic pressure drops involves imaging over multiple cardiac cycles, i.e., a plurality of systolic periods, in order to determine a peak of this plurality of systolic periods. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that all cycles and particularly the cardiac cycle inherently have a period T over which the cycle occurs. For further background on the cardiac cycle see en.wikipedia.org/wiki/Cardiac_cycle.

Claims 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lamata in further view of Marlevi in further view of Ha as applied to claim 3 above, and further in view of Ha et al. (“Estimating the irreversible pressure drop across a stenosis by quantifying turbulence production using 4D Flow MRI” 2017), hereinafter Ha’17, or, in the alternative, Barmpoutis et al. (“Regularized positive-definite fourth order tensor field estimation from DW-MRI” 2009), hereinafter “Barmpoutis.”

Regarding claim 5, Lamata discloses processing components of the derived expression in combination with the flow field to derive the work-energy expression for the fluid flow comprises: the mean field flow data and the velocity field (w) to determine:
(i) a flow rate (Q) as a function of the velocity field (w) (Λ, Equation (5), P.12, lines 3-10; Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23); 
(ii) a kinetic energy (Ke) of the fluid flow (Ke, Equation (5), P.12, lines 3-10; Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23);
(ii) an advective energy rate (Ae) of the fluid flow (Ae, Equation (5), P.12, lines 3-10; Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23);
(iii) a viscous dissipation rate (Ve) pertaining to the fluid flow (Ve, Equation (5), P.12, lines 3-10; Work-Energy Relative Pressure (WERP) computes the pressure difference along the vessel as a function of kinetic, advective, viscous energy, and field flow, P.16, lines 14-23);
However, Lamata may not explictly disclose the arbitrary flow velocity field and using the field flow data and the velocity field (w) to determine:
(i) a flow rate (Q) as a function of the arbitrary velocity field (w); 
(ii) a virtual kinetic energy (Ke) of the fluid flow;
(ii) a virtual advective energy rate (Ae) of the fluid flow;
(iii) a virtual viscous dissipation rate (Ve) pertaining to the fluid flow; and
(iv) a virtual turbulent energy dissipation (Te) of the fluid flow.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches using the arbitrary field flow data and the velocity field (w) (virtual field and weighting velocity field, w, Method) to determine:
(i) a flow rate (Q) as a function of the arbitrary velocity field (w) (Qw being the flow of w over the domain inlet, Method); 
(ii) a virtual kinetic energy (Ke) of the fluid flow (Kw being the kinetic energy component when using w as the weighting velocity field, Method);
(ii) a virtual advective energy rate (Ae) of the fluid flow (Aw being the advective energy component when using w as the weighting velocity field, Method);
(iii) a virtual viscous dissipation rate (Ve) pertaining to the fluid flow (Vw being the viscous energy component when using w as the weighting velocity field, Method); and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.
Further, Marlevi teaches (iv) a virtual turbulent energy dissipation (Te) of the fluid flow (incorporation of turbulent kinetic energy into the work-energy formulation of the Method, Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a turbulent kinetic energy component to achieve the predictable result of improving the accuracy and robustness of the method by applying the foreseeable refinement of the pressure difference estimation of incorporating a turbulent kinetic energy term into the work-energy/velocity field formulation. Marlevi, Discussion.
Alternatively, in the same field of endeavor of phase contrast MRI, Ha teaches a turbulent energy dissipation of the fluid flow component (pressure drop, ΔP, is a function of pressure drop due because of turbulence production, 3.5|Turbulence-based pressure drop estimation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi’s teaching of estimating the pressure difference using virtual work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 
However, Lamata in further view of Marlevi may not explictly teach denoising the flow covariance data; and processing de-noised flow covariance data.
However, in the same field of endeavor of phase contrast MRI, Ha teaches processing flow covariance data (turbulent kinetic energy and the turbulence-based pressure drop is calculated from flow covariance data corresponding to mean field flow data, 2|Theory, Table 1, and 3.5|Turbulence-based pressure drop estimation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 
However, Lamata in further view of Marlevi in further view of Ha may not explictly teach denoising the flow covariance data.
However, in the same field of endeavor of phase contrast MRI, Ha’17 teaches de-noising the covariance data (negative values of the intervoxel variance are set to zero to filter possible measurement errors arising from noise such as partial volume effects and higher order motion, Irreversible pressure drop estimation using turbulence production).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi in further view of Ha’s teaching of calculating flow covariance data to characterize the contribution of turbulence with Ha’17’s teaching of calculating flow covariance data to characterize the contribution of turbulence while filtering out negative intervoxel variance values to achieve the predictable result of improving the SNR of the covariance data by reducing the impact of noise on the covariance estimation due to the introduction of artifacts such as partial volume effects and higher order motion. Irreversible pressure drop estimation using turbulence production. 
Alternatively, in the same field of endeavor of MRI and in solving the same problem of de-noising covariance data, Barmpoutis teaches de-noising the covariance data (covariance matrix, S154, ¶3, S161, ¶4; negative values are non-physical, S154, ¶2, S155, ¶1; mapping negative diagonal elements of the matrix to non-negative real numbers, S156, ¶6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi in further view of Ha’s teaching of calculating flow covariance data to characterize the contribution of turbulence with Barmpoutis’ teaching of removing non-physical data from the covariance matrix by mapping negative diagonal values to non-negative real numbers to achieve the predictable result of improving the SNR and improved visualization of the covariance data by reducing the impact of noise on the covariance estimation due to the introduction of artifacts such as non-physical noise. See robust noise removal in Synthetic data experiments (S159), Real data experiments (S160-S161) and Conclusions (S162).

Regarding claim 6, Lamata discloses the pressure difference is given by: 
	                
                    Δ
                    p
                    =
                     
                    -
                    
                        
                            1
                        
                        
                            Q
                        
                    
                    
                        
                            
                                
                                    δ
                                
                                
                                    δ
                                    t
                                
                            
                            
                                
                                    K
                                
                                
                                    e
                                
                            
                            +
                            
                                
                                    A
                                
                                
                                    e
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    e
                                
                            
                        
                    
                
            
(Equation (5), P.12, lines 3-10).
However, Lamata may not explictly disclose the pressure difference includes a turbulent energy dissipation (Te) of the fluid flow component.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches a turbulent energy dissipation of the fluid flow component (incorporation of turbulent kinetic energy into the work-energy formulation of the Method, Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a turbulent kinetic energy component to achieve the predictable result of improving the accuracy and robustness of the method by applying the foreseeable refinement of the pressure difference estimation of incorporating a turbulent kinetic energy term into the work-energy/velocity field formulation. Marlevi, Discussion.
Alternatively, in the same field of endeavor of phase contrast MRI, Ha teaches a turbulent energy dissipation of the fluid flow component (pressure drop, ΔP, is a function of pressure drop due because of turbulence production, 3.5|Turbulence-based pressure drop estimation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi’s teaching of estimating the pressure difference using virtual work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 

Regarding claim 7, Lamata discloses (i) the flow rate (Q) is dependent on a surface integral of the velocity field (w) across either an inlet (¬i) or an outlet (¬o) plane of the fluid flow domain (Surface integrals are evaluated on the planes obtained by clipping the 3D mask to define inlet and outlet cross-sections for which flow, Λ, is derived, P.13, lines 1-13; see also surface integrals defining flow, Q, P.28, lines 8-19), or wherein the flow rate (Q) is computed as a weighted average of aforementioned surface integrals (weighted average of surface integrals, P.14, lines 4-8).
However, Lamata may not explictly disclose the arbitrary velocity field (w).
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches an arbitrary velocity field (w) (virtual velocity field, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Regarding claim 9, while Lamata in further view of Marlevi in further view of Ha teaches flow covariance data as detailed above, Lamata in further view of Marlevi in further view of Ha may not explictly teach de-noising the flow covariance data comprises removing non-physical negative diagonal entries from the flow covariance data.
However, in the same field of endeavor of phase contrast MRI, Ha’17 teaches de-noising the covariance data (negative values of the intervoxel variance are set to zero to filter possible measurement errors arising from noise such as partial volume effects and higher order motion, Irreversible pressure drop estimation using turbulence production).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi in further view of Ha’s teaching of calculating flow covariance data to characterize the contribution of turbulence with Ha’17’s teaching of calculating flow covariance data to characterize the contribution of turbulence while filtering out negative intervoxel variance values to achieve the predictable result of improving the SNR of the covariance data by reducing the impact of noise on the covariance estimation due to the introduction of artifacts such as partial volume effects and higher order motion. Irreversible pressure drop estimation using turbulence production. 
Alternatively, in the same field of endeavor of MRI and in solving the same problem of de-noising covariance data, Barmpoutis teaches de-noising the covariance data comprises removing non-physical negative diagonal entries from the covariance data (covariance matrix, S154, ¶3, S161, ¶4; negative values are non-physical, S154, ¶2, S155, ¶1; mapping negative diagonal elements of the matrix to non-negative real numbers, S156, ¶6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi in further view of Ha’s teaching of calculating flow covariance data to characterize the contribution of turbulence with Barmpoutis’ teaching of removing non-physical data from the covariance matrix by mapping negative diagonal values to non-negative real numbers to achieve the predictable result of improving the SNR and improved visualization of the covariance data by reducing the impact of noise on the covariance estimation due to the introduction of artifacts such as non-physical noise. See robust noise removal in Synthetic data experiments (S159), Real data experiments (S160-S161) and Conclusions (S162).

Regarding claim 10, Lamata discloses processing the mean field flow data to define the fluid flow domain (QROI) comprises: 
creating a segmented fluid flow domain (segmenting a fluid flow domain, P.6, lines 14-27; see also P.15, lines 7-24);
selecting an inlet plane (¬2,ROI) and an outlet plane (¬O,ROI) for the fluid flow domain (define inlet and outlet planes, P.15, lines 7-24), wherein a cross-section of the inlet plane (¬I,ROI) is perpendicular to the fluid flow domain and a cross-section of the outlet plane (¬O,ROI) is perpendicular to the fluid flow domain (fluid flow domain through a segmented tube, i.e., blood vessel, P.6, lines 14-27; define inlet and outlet planes perpendicular to the vessel, P.15, lines 7-24); and
labelling of the segmented fluid domain such that the segmented fluid flow domain is adapted for assignment of boundary conditions for computation of the velocity field (binary masks and the inlet/outlet planes provide labels and boundary conditions for the WERP computation, P.15, lines 7-24; see also WERP computation including the velocity field using the boundary conditions on P.9-15).
However, Lamata may not explictly disclose computation of the arbitrary velocity field (w).
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches computation of the arbitrary velocity field (w) (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Marlevi, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.

Regarding claim 11, Lamata discloses the fluid flow domain (ΩROI) is a spatiotemporally discretised fluid flow domain (discrete fluid flow domain, P.13, lines 1-13), wherein:
                        
                            
                                
                                    K
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                    ,
                                    w
                                
                            
                            =
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                            ∙
                                            v
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     (Ke(V), P. 13, line 8),
                        
                            
                                
                                    A
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                    ,
                                    w
                                
                            
                            =
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            [
                                            v
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            ∙
                                            G
                                            
                                                
                                                    v
                                                
                                            
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            ]
                                            ∙
                                            v
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     (Ae(V), P.13, line 9),
                        
                            
                                
                                    V
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                    ,
                                    w
                                
                            
                            =
                            μ
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            G
                                            
                                                
                                                    v
                                                
                                            
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            :
                                            G
                                            (
                                            v
                                            )
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     (Ve(V), P.13, line 10),
                        
                            Q
                            
                                
                                    w
                                
                            
                            =
                            d
                            S
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            v
                                            (
                                            i
                                            ,
                                            j
                                            )
                                            ∙
                                            N
                                            (
                                            i
                                            ,
                                            j
                                            )
                                        
                                    
                                
                            
                        
                     (Λ(V), P.13, line 7) 
wherein the inlet plane (¬I,ROI) and the outlet plane (¬O,ROI) of the fluid domain (ΩROI) have corresponding normal vectors (N) (normal vectors, N, P.13, lines 1-13) and where (i, j, k) are voxel indices (voxel (i,j,k)); dS = Π2i=1 Δxi and dV = Π3i=1 Δxi are the pixel area (pixel surface, dS=Δx2, P. 13, line 8) and voxel volume (voxel volume, dV=Δx3, P.13, line 8), respectively, both based on the voxel length Δxi in each spatial dimension (based on the voxel length, ΔX, P.13, line 9); and G(·) is the discretized gradient operator (velocity gradient tensor, G(V), P.14, line 9 – P.15, line 5), defined as a spatial central-difference operator with one-directional derivatives employed at boundaries of the fluid flow domain (central finite difference and approximation of the velocity gradient via one-direction derivatives bounded by the fluid domain, P.12, lines 12-22, P.13, line 14 – P.15, line 5).
However, Lamata may not explictly disclose arbitrary velocity field, w; and turbulent kinetic energy dissipation,                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                    ,
                                    w
                                
                            
                            =
                            -
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                            o
                                            v
                                            [
                                            v
                                            ,
                                            v
                                            ]
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            :
                                            G
                                            (
                                            w
                                            )
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                    
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches an arbitrary velocity field, w (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.
However, Lamata in further view of Marlevi may not explictly teach turbulent kinetic energy dissipation,                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                
                            
                            =
                            -
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                            o
                                            v
                                            [
                                            v
                                            ,
                                            v
                                            ]
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            :
                                            G
                                            (
                                            v
                                            )
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                    . 
However, in the same field of endeavor of phase contrast MRI, Ha teaches turbulent kinetic energy dissipation,                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                
                            
                            =
                            -
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        ,
                                        k
                                        )
                                        ϵ
                                        
                                            
                                                Ω
                                            
                                            
                                                R
                                                O
                                                I
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            C
                                            o
                                            v
                                            [
                                            v
                                            ,
                                            v
                                            ]
                                            
                                                
                                                    i
                                                    ,
                                                    j
                                                    ,
                                                    k
                                                
                                            
                                            :
                                            G
                                            (
                                            v
                                            )
                                            (
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                            )
                                        
                                    
                                
                            
                        
                     (                        
                            Δ
                            
                                
                                    P
                                
                                
                                    T
                                    P
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    Q
                                
                            
                            
                                ∫
                                
                                    -
                                    
                                        
                                            
                                                
                                                    u
                                                
                                                
                                                    i
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    j
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    S
                                
                                
                                    i
                                    j
                                
                            
                            d
                            V
                        
                     is discretized in form,                         
                            p
                            
                                
                                    ∑
                                    
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                        
                                    
                                    Δ
                                    V
                                
                            
                        
                    , which is expressed as                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    v
                                
                            
                            =
                             
                            -
                            p
                            d
                            V
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                        j
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    
                                                        
                                                            u
                                                        
                                                        
                                                            j
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    S
                                                
                                                
                                                    i
                                                    j
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            i
                                        
                                        
                                            '
                                        
                                    
                                    
                                        
                                            u
                                        
                                        
                                            j
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is the covariance and                         
                            
                                
                                    S
                                
                                
                                    i
                                    j
                                
                            
                        
                     is the velocity gradient, 3.5|Turbulence-based pressure drop estimation, Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 

Regarding claim 12, Lamata discloses the pressure difference is given by:
                        
                            Δ
                            
                                
                                    p
                                
                                
                                    t
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            -
                            
                                
                                    1
                                
                                
                                    Q
                                
                            
                            
                                
                                    
                                        
                                            δ
                                        
                                        
                                            δ
                                            t
                                        
                                    
                                    
                                        
                                            K
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            A
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            e
                                        
                                    
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                    +
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (equation (6), P.12, lines 10-22)
with                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     derived as the mean of Vt and Vt+ 1 (equation(7),                         
                            
                                
                                    v
                                
                                
                                    t
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            t
                                            +
                                            1
                                        
                                    
                                
                            
                        
                    , is the mean between Vt and Vt+1, P.12, lines 10-22).
However, Lamata may not explictly disclose arbitrary velocity field, w; and a turbulence energy dissipation term                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    C
                                    o
                                    v
                                
                            
                        
                     from mean field flow data.
However, in the same field of endeavor of phase contrast MRI, Marlevi teaches an arbitrary velocity field, w (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.
However, Lamata in further view of Marlevi may not explictly teach a turbulence energy dissipation term                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    C
                                    o
                                    v
                                
                            
                        
                    .
However, in the same field of endeavor of phase contrast MRI, Ha teaches a turbulence energy dissipation term                         
                            
                                
                                    T
                                
                                
                                    e
                                
                            
                            
                                
                                    C
                                    o
                                    v
                                
                            
                        
                     (turbulent kinetic energy and the turbulence-based pressure drop is calculated from flow covariance data corresponding to mean field flow data,                         
                            Δ
                            
                                
                                    P
                                
                                
                                    T
                                    P
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    Q
                                
                            
                            
                                ∫
                                
                                    -
                                    
                                        
                                            
                                                
                                                    u
                                                
                                                
                                                    i
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    j
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    S
                                
                                
                                    i
                                    j
                                
                            
                            d
                            V
                        
                    , 2|Theory, Table 1, 3.5|Turbulence-based pressure drop estimation, Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Ha’s teaching of estimating the pressure difference using work-energy/velocity field equations including pressure loss due to turbulence to achieve the predictable result of improving the identification of severe stenosis at a low flow condition, and/or, may be advantageous for the assessment of stenoses in prosthetic heart valves. Ha, Discussion. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lamata in further view of Marlevi in further view of Ha as applied to claim 10 above, and further in view of Lamata et al. (“An accurate, fast and robust method to generate patient-specific cubic Hermite meshes” 2011), hereinafter “Lamata’11.”

Regarding claim 13, Lamata may not explictly disclose subsampling the segmented fluid flow domain prior to the computation of the arbitrary velocity field.
However, in the same field of endeavor of 4D phase contrast MRI, Marlevi teaches computation of the arbitrary velocity field (virtual velocity field, w, chosen as the solution to a Stokes flow boundary value problem defines the virtual work-energy contribution to the pressure difference, Δp, Marlevi, Method).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata’s disclosure of estimating the pressure difference  using work-energy/velocity field equations with Marlevi’s teaching of estimating the pressure difference using work-energy/velocity field equations including a virtual velocity field to achieve the predictable result of expanding the applicability of the pressure difference estimation technique by permitting hemodynamic pressure losses to be probed in any given vascular segment, regardless of anatomical complexity or flow behavior. Marlevi, Introduction.
However, Lamata in further view of Marlevi may not explicitly teach subsampling the segmented fluid flow domain prior to the computation of the virtual model.
However, in the same field of endeavor of magnetic resonance imaging and solving the same problem of defining a virtual model from segmented MRI images, Lamata’11 teaches subsampling the segmented fluid flow domain prior to the computation of the virtual model (subsampling the MRI image prior to computing the mesh, 2.2 Image registration, 3.2 Clinical cases and study of mechanical stability).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lamata in further view of Marlevi’s teaching of computing a virtual velocity flow field with Lamata’11’s teaching of computing a virtual model after subsampling the MRI image from which the virtual model is calculated to achieve the predictable result that the accuracy of the alignment between the virtual model and the MRI image is made more robust when the resolution of the original MRI image is increased. Lamata’11, 2.2 Image registration.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
So et al. (U.S. Pub. No. 20210228171) discloses determining the pressure change, ΔP as a function of pressure loss due to turbulence energy dissipation.
Elman et al. (“Block preconditioners based on approximate commutators” 2006), discloses various solutions for solving the Stokes flow boundary problem.
Speziale et al. (“Turbulence modeling for time-dependent RANS and VLES: A Review” 1998), discloses various solutions for solving the Stokes flow boundary problem in turbulence.
Donati et al. (“Beyond Bernoulli: Improving the accuracy and precision of noninvasive estimation of peak pressure drops” 2017), discloses determining pressure change according to the WERP method.
Bertoglio et al. (“Relative pressure estimation from velocity measurements in blood flows: state-of-the-art and new approaches” 2017), discloses determining pressure change according to the WERP method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793